         Case 6:19-cv-00283-AA            Document 1     Filed 02/26/19     Page 1 of 15




Kevin C. Brague, OSB No. 050428
kevin@braguelawfirm.com
THE BRAGUE LAW FIRM
1205 NW 25th Avenue
Portland, Oregon 97210
t: 503.922.2243
f: 503.226.3131

Attorney for Plaintiff




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                         EUGENE DIVISION


NICOLE GILILLAND, an individual,                                         Case No. 6:19-cv-00283

                         Plaintiff,
                                                     COMPLAINT
        v.                                           (Title IX, Breach of Contract, Negligent
                                                     Supervision, Intentional Interference
SOUTHWESTERN OREGON                                  Economic Relations, and IIED)
COMMUNITY COLLEGE DISTRICT by
and through its BOARD OF EDUCATION, an
Oregon community college district and board;
SOUTHWESTERN OREGON
COMMUNITY COLLEGE, an Oregon
community college; PATTY SCOTT, an           DEMAND FOR JURY TRIAL
individual; TIM DAILY, an individual;
FRANCISCO SALDIVAR, an individual;
SUSAN WALKER, an individual; MELISSA
SPERRY, an individual; PAMELA WICK, an
individual;

                   Defendants.


       Plaintiff alleges as follows:

                                      JURISDICTION AND VENUE

                                                1.

       Federal Court jurisdiction exists under 28 USC § 1331 and 28 USC § 1343(a)(3) based

on Title IX of the Education Amendments of 1972, 20 U.S.C. §1681 et seq.
 Page 1 – COMPLAINT                                                                 The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
         Case 6:19-cv-00283-AA         Document 1      Filed 02/26/19     Page 2 of 15




       Supplemental jurisdiction arises under 28 USC § 1367 for all common law and state of

Oregon claims.

                                                2.

       Venue is proper in the U.S. District Court of Oregon, Eugene Division because all acts

alleged herein occurred in Coos County, state of Oregon.

                                           PARTIES

                                                3.

       At all material times, Plaintiff Nicole Gililland was a resident and domiciliary of Coos

County, state of Oregon and was a student at Southwestern Oregon Community College enrolled

in its nursing program.

                                                4.

       At all material times, Defendant Southwestern Oregon Community College District by

and through its Board of Education (“SWOCC”) is and was an Oregon public corporate entity

doing business in Coos, Curry, and Douglas Counties and operating and governing Southwestern

Oregon Community College.

                                                5.

       At all material times, Defendant Southwestern Oregon Community College (“SWOCC”)

is and was an Oregon public corporate entity doing business in Coos County.

                                                6.

       At all material times, Defendant Dr. Patty Scott is and was the President of SWOCC,

acting in her official and individual capacities working within Coos County, state of Oregon.

During all material times, Dr. Scott was an agent and/or employee of Defendant SWOCC, acting

or failing to act within the scope, course, and authority of her employment and her employer.

 Page 2 – COMPLAINT                                                               The Brague Law Firm
                                                                                 1205 NW 25th Avenue
                                                                                Portland, Oregon 97210
                                                                                      503.922.2243
         Case 6:19-cv-00283-AA         Document 1       Filed 02/26/19      Page 3 of 15




                                                7.

       At all material times, Defendant Tim Daily is and was the Vice President of Enrollment

& Student Services of SWOCC, acting in his official and individual capacities working within

Coos County, state of Oregon. During all material times, Mr. Daily was an agent and/or

employee of Defendant SWOCC, acting or failing to act within the scope, course, and authority

of his employment and his employer.

                                                8.

       At all material times, Francisco Saldivar, in his official and individual capacities, was the

Dean of Career-Technical and Workforce Development of SWOCC. During all material times,

the Principal was an agent and/or employee of Defendant SWOCC, acting or failing to act within

the scope, course, and authority of his employment and his employer.

                                                9.

       At all material times, Defendant Susan Walker in her official and individual capacities,

was the Director of Nursing & Allied Health of SWOCC. During all material times, she was an

agent and/or employee of Defendant SWOCC, acting or failing to act within the scope, course,

and authority of her employment and her employer.

                                                10.

       At all material times, Defendant Melissa Sperry in her official and individual capacities,

was a Nursing Instructor and Academic Advisor of SWOCC. During all material times,

Ms. Sperry was an agent and/or employee of Defendant SWOCC, acting or failing to act within

the scope, course, and authority of her employment and her employer.

////

////

 Page 3 – COMPLAINT                                                                 The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
            Case 6:19-cv-00283-AA      Document 1      Filed 02/26/19     Page 4 of 15




                                               11.

       At all material times, Defendant Pamela Wick in her official and individual capacities,

was a Nursing Instructor of SWOCC. During all material times, Ms. Wick was an agent and/or

employee of Defendant SWOCC, acting or failing to act within the scope, course, and authority

of her employment and her employer.

                                STATEMENT OF THE CASE

                                               12.

       Plaintiff enrolled in SWOCC’s nursing program following a career as a paramedic. At

the time of her enrollment she was 6 months pregnant, as well as the mother of her 2-year-old

daughter.

                                               13.

       Admission to the SWOCC Nursing Program is incredibly competitive, every year there

are 100-150 applicants for 25 spots. Plaintiff was accepted into the nursing program Fall, 2017.

                                               14.

       In the Spring 2018 an individual informed SWOCC that Plaintiff was a former adult

model and actress. Defendant Melissa Sperry became aware of Plaintiff’s former career.

                                               15.

       During the Spring 2018 term Plaintiff was absent from school for some days due to a

kidney infection and sepsis. Upon return from her absences, Defendant Melissa Sperry began

making comments about the quality of a woman a nurse should be. Ms. Sperry then added extra

assignments to Plaintiff’s workload that were not within the syllabus or provided to any other

student. Plaintiff was informed about the extra assignment on Friday night, but was not actually

provided the assignment until Saturday morning. On the following Monday, Ms. Sperry

 Page 4 – COMPLAINT                                                               The Brague Law Firm
                                                                                 1205 NW 25th Avenue
                                                                                Portland, Oregon 97210
                                                                                      503.922.2243
            Case 6:19-cv-00283-AA      Document 1      Filed 02/26/19     Page 5 of 15




informed Plaintiff that the extra-assignment was due on Friday by 15:00 – hours before it was

provided. Nevertheless, Plaintiff turned the assignment in that Monday.

                                               16.

       Due to her ongoing medical treatment, Plaintiff sought to take her exams early from

Ms. Sperry which benefit was granted to other students. Ms. Sperry excused Plaintiff from

taking early exams, as well as the exam date, but then docked Plaintiff 10% of her grade for

taking her exams late. Ms. Sperry also informed Plaintiff that she was receiving zero credit for

the case study assignment.

                                               17.

       The next week Ms. Sperry abruptly allowed Plaintiff to complete the case study

assignment despite Plaintiff completing the extra assignment, but at a 10% penalty. Based on

information and belief, this was at the direction of Susan Walker.

                                               18.

       During that week while checking her grades, Plaintiff discovered that all her grades were

changed to failing grades.

                                               19.

       Plaintiff asked Ms. Sperry as to why all her grades were now failing grades and

Ms. Sperry said that she discovered plagiarism. Plaintiff approached Susan Walker about this

allegation and was told a hearing would be conducted. Plaintiff then approached and discussed

the circumstances with Tim Dailey. Plaintiff explained all that had occurred and requested that it

be treated as a formal complaint. Tim Dailey told Plaintiff he would inform Dean Francisco

Saldivar.

////

 Page 5 – COMPLAINT                                                               The Brague Law Firm
                                                                                 1205 NW 25th Avenue
                                                                                Portland, Oregon 97210
                                                                                      503.922.2243
         Case 6:19-cv-00283-AA          Document 1       Filed 02/26/19     Page 6 of 15




                                                 20.

       A hearing was scheduled for April 30th. The week prior to the hearing Plaintiff provided

conclusive evidence that she did not properly use APA citation in her paper. At the hearing,

Plaintiff entered the room with Tim Daily, Francisco Saldivar, Melissa Sperry, Susan Walker,

and Robin Finney meeting and discussing Plaintiff. Dean Saldivar informed Plaintiff that she

improperly cited a resource and was being placed on academic probation and would receive a

zero on her assignment in lieu of expulsion.

                                                 21.

       At that end of the hearing, Susan Walker threatened Plaintiff stating she was calling the

Nursing Board stating that Plaintiff was unsafe with patients.

                                                 22.

       Tim Daily and Francisco Saldivar did not consider and intentionally ignored Plaintiff’s

concrete evidence of SWOCC Nursing program’s accepted practice and policy of allowing

plagiarism and improper citations.

                                                 23.

       Subsequent to the hearing, Susan Walker went to Coquille Valley Hospital, Plaintiff’s

clinical placement, to interrogate Plaintiff’s clinical instructor to support Ms. Walker’s

unsubstantiated claim that Plaintiff was unsafe with patients. The clinical instructor supported

Plaintiff and informed Dean Saldivar that Plaintiff was safe with her patients.

                                                 24.

       In June 2018 SWOCC failed to grant credit to Plaintiff for her passing grades and

dismissed her from the Nursing program.

////

 Page 6 – COMPLAINT                                                                  The Brague Law Firm
                                                                                    1205 NW 25th Avenue
                                                                                   Portland, Oregon 97210
                                                                                         503.922.2243
         Case 6:19-cv-00283-AA           Document 1       Filed 02/26/19    Page 7 of 15




                                                25.

       Plaintiff confronted Pamela Wick about not awarded points for correct answers on her

exams and Ms. Wick responded that “the Nursing instructors had academic freedom to lower

grades and that nobody would be able to help Plaintiff.”

                                                26.

       As a result of Defendants’ conduct, and each of them, Plaintiff became depressed,

despondent, and attempted suicide.

                                                27.

       Plaintiff timely submitted a tort claim notice to SWOCC.

                                 FIRST CLAIM FOR RELIEF

                                             (Title IX)

                                                28.

       Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

                                                29.

       SWOCC receives Federal funding, as contemplated by Title IX, 20 U.S.C. § 1681, et seq.

                                                30.

       Defendants subjected Plaintiff to illegal hostile education environment because of Plaintiff

former career as an adult film model and actress and her subsequent complaints to SWOCC about

the disparate treatment by Defendants.

                                                31.

       SWOCC created and/or subjected Plaintiff to a hostile educational environment in violation

of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a) (“Title IX”), because




 Page 7 – COMPLAINT                                                                 The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
            Case 6:19-cv-00283-AA        Document 1       Filed 02/26/19     Page 8 of 15




       a.       Plaintiff was subjected to sexual harassment by the individual defendants based

                on her former career as an adult film model and actress;

       b.       Plaintiff was subjected to harassment based on her sex; and

       c.       Plaintiff was subjected to a hostile educational environment created by SWOCC’s

                lack of policies and procedures, lack of training, and failure to investigate.

                                                 32.

       SWOCC had actual knowledge of Plaintiff’s harassment by the individual defendants and

willfully failed to investigate in a timely manner which is inconsistent with its own policies and

federal and state law.

                                                 33.

       SWOCC’s failure to promptly and appropriately respond to the harassment and assault,

resulted in Plaintiff being excluded from participation in, being denied the benefits of, and being

subjected to discrimination in SWOCC’s education program in violation of Title IX.

                                                 34.

       SWOCC failed to take immediate, effective remedial steps to resolve the complaints of

harassment and instead acted with deliberate indifference.

                                                 35.

       SWOCC persisted in its actions and inaction even after it had actual knowledge of the harm

suffered by Plaintiff.

                                                 36.

       SWOCC engaged in a pattern and practice of behavior designed to discourage and dissuade

and expel female students from attaining an education.

////

 Page 8 – COMPLAINT                                                                   The Brague Law Firm
                                                                                     1205 NW 25th Avenue
                                                                                    Portland, Oregon 97210
                                                                                          503.922.2243
          Case 6:19-cv-00283-AA         Document 1       Filed 02/26/19      Page 9 of 15




                                                 37.

        This policy and/or practice constituted disparate treatment of females and had a disparate

impact on female students including Plaintiff.

                                                 38.

        Plaintiff has suffered emotional distress and psychological damage, and her character and

standing in her community have suffered as a direct and proximate result of SWOCC’s actions and

deliberate indifference to her rights under Title IX all to Plaintiff’s noneconomic damage in an

amount to be determined by the jury to be fair and reasonable.

                                                 39.

        Pursuant to 42 USC § 1988, Plaintiff is entitled to an award of her attorney fees and costs

incurred in this action.

                                SECOND CLAIM FOR RELIEF

                                        (Breach of Contract)

                                                 40.

        Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

                                                 41.

        Plaintiff applied to, and after admission was offered, enrolled at SWOCC, paid tuition and

other fees and expenses. Plaintiff did so in reliance on the understanding and expectation that

SWOCC would implement and enforce the promises, policies and procedures defined in its official

publications, including but not limited to the Catalog, its website, and other relevant documents.

                                                 42.

        An express contract, or alternatively, a contract implied in law or in fact, was formed by

Plaintiff and Defendants.

 Page 9 – COMPLAINT                                                                  The Brague Law Firm
                                                                                    1205 NW 25th Avenue
                                                                                   Portland, Oregon 97210
                                                                                         503.922.2243
         Case 6:19-cv-00283-AA         Document 1       Filed 02/26/19     Page 10 of 15




                                                43.

       The contract between Plaintiff and SWOCC contained an implied covenant of good faith

and fair dealing.

                                                44.

       It also contained SWOCC’s affirmative promises that its faculty and staff would conform

their own conduct to professional standards, including but not limited to: “Establish, communicate,

and maintain professional boundaries.” See OAR 851-045-0040.

                                                45.

       SWOCC materially breached its promises as contained in its policies and rules, catalog,

federal law such as Title IX, as well as the implied covenant of good faith and fair dealing, and

other contractual provisions. These breaches include, but are not limited to, the following:

               a.     Breach of SWOCC non-discrimination policy;

               b.     Breach of SWOCC’s education records policy; and

               c.     Breach of SWOCC’s policy on unlawful harassment.

                                                46.

       Plaintiff has suffered and will continue to suffer irreparable injury and monetary damages

due to Defendants’ breaches of contract.

                                THIRD CLAIM FOR RELIEF

                                     (Negligent Supervision)

                                                47.

       Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

////

////

 Page 10 – COMPLAINT                                                                The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
        Case 6:19-cv-00283-AA          Document 1       Filed 02/26/19     Page 11 of 15




                                                48.

       Defendant Dr. Scott, Tim Daily, and Francisco Saldivar are and were employees and

agents of SWOCC at all material times.

                                                49.

       Defendants Scott, Daily and Saldivar failed to carry out their duties and responsibilities to

Plaintiff pursuant to Title IX, SWOCC’s policies and procedures because of SWOCC’s deficient

training and supervision of them.

                                                50.

       The negligence and carelessness of SWOCC in providing appropriate training to and

supervision of Daily and Saldivar, whose failure to act on Plaintiff’s complaint against Walker and

Sperry has caused Plaintiff economic and emotional damages because, to date, Plaintiff has been

denied her nursing education, has not been awarded her degree, she has been deprived of job

opportunities, and has experienced lost income, professional and career opportunities and other

consequential damages.

                               FOURTH CLAIM FOR RELIEF

                       (Intentional Interference with Economic Relations)

                                                51.

       Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

                                                52.

       Plaintiff and SWOCC were in a contract with one another for the provision of a nursing

education in exchange for tuition.

////

////

 Page 11 – COMPLAINT                                                                The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
        Case 6:19-cv-00283-AA          Document 1       Filed 02/26/19     Page 12 of 15




                                                53.

       Defendants Scott, Daily, Saldivar, Walker, Sperry, and Wick were not parties to the

contract between Plaintiff and SWOCC.

                                                54.

       Defendants Scott, Daily, Saldivar, Walker, Sperry, and Wick intended and did interfere

with Plaintiff/SWOCC’s contract by:

              a.      Changing grades,

              b.      Requiring extra assignments,

              c.      Imposing unduly harsh discipline inconsistent with SWOCC policy, and

              d.      Harassing Plaintiff.

                                                55.

       Plaintiff has suffered emotional distress and psychological damage, and her character and

standing in her community have suffered as a direct and proximate result of SWOCC’s actions all

to Plaintiff’s noneconomic damage in an amount to be determined by the jury.

                                                56.

       Plaintiff has suffered economic damages as a direct and proximate result of SWOCC’s

actions in an amount to be determined by the jury.

                                                57.

       Plaintiff seeks punitive damages for Defendants’ conduct.

                                 FIFTH CLAIM FOR RELIEF

                          (Intentional Infliction of Emotional Distress)

                                                58.

       Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

 Page 12 – COMPLAINT                                                                The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
         Case 6:19-cv-00283-AA         Document 1         Filed 02/26/19   Page 13 of 15




                                                59.

       Defendants Scott, Daily, Saldivar, Walker, Sperry, and Wick intended, conspired, and did

have Plaintiff removed from SWOCC by requiring more of Plaintiff than other students with

shorter deadlines and the constant threat of expulsion.

                                                60.

       Defendants Scott, Daily, Saldivar, Walker, Sperry, and Wick caused Plaintiff severe

emotional distress culminating in her attempted suicide.

                                                61.

       Defendants Scott, Daily, Saldivar, Walker, Sperry, and Wick’s comments, actions, grade

changes, interrogations, and inaction, some of which are against SWOCC policies, practices, and

procedures caused Plaintiff severe emotional distress culminating in her attempted suicide.

                                                62.

       Defendants Scott, Daily, Saldivar, Walker, Sperry, and Wick’s conduct, collectively and

individually was an extraordinary transgression of the bounds of socially tolerable behavior and

against SWOCC policies, practices, and procedures, as well as the Oregon State Board of Nursing

regulations for the professional conduct.

                                                63.

       Plaintiff seeks punitive damages for Defendants’ conduct.



WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as follows:

       1.      For economic damages in an amount to be determined at trial;

       2.      For compensatory damages in an amount to be determined at trial;

       3.      For punitive damages in an amount to be determined at trial;

 Page 13 – COMPLAINT                                                              The Brague Law Firm
                                                                                 1205 NW 25th Avenue
                                                                                Portland, Oregon 97210
                                                                                      503.922.2243
        Case 6:19-cv-00283-AA          Document 1       Filed 02/26/19    Page 14 of 15




       4.     For injunctive relief:

              a.     requiring SWOCC to reinstate Plaintiff into its Nursing Program so that

                     she may complete her degree;

              b.     requiring SWOCC to take effective steps to prevent harassment of

                     students based on prior careers;

              c.     requiring SWOCC to mandate training of its employees, faculty, staff and

                     agents for following SWOCC policies and Title IX requirements;

              d.     requiring SWOCC to appropriately respond to all conduct that may

                     constitute sex based harassment; and

              e.     entering an order prohibiting Defendants from further discriminating or

                     retaliating against Plaintiff due to this lawsuit.

       5.     For Plaintiff’ s attorney fees and costs; and

       6.     For all such other relief as the court shall deem equitable and just.



DATED this 26th day of February, 2019.

                                                THE BRAGUE LAW FIRM


                                                By /s/ Kevin C. Brague
                                                       Kevin C. Brague, OSB No. 050428
                                                       kevin@braguelawfirm.com
                                                       1205 NW 25th Avenue
                                                       Portland, Oregon 97210
                                                       t: 503.922.2243
                                                       f: 503.226.3131
                                                       Attorney for Plaintiff




 Page 14 – COMPLAINT                                                                The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
         Case 6:19-cv-00283-AA         Document 1       Filed 02/26/19     Page 15 of 15




                                 CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing NAME OF PLEADING on the party listed
below by the following indicated method or methods:

               Steven A. Kraemer, OSB No. 882476
               sak@hartwagner.com
               Mark C. Sherman, OSB No. 095055
               mcs@hartwagner.com
               HART WAGNER LLP
               1000 SW Broadway, Twentieth Floor
               Portland, Oregon 97205
               503.222.4499
               503.222.2301 – fax
               Attorney for Defendants

[X]   by electronic means through the U.S. District Court, District of Oregon’s CM/ECF
document filing system.

[]     by mailing a full, true and correct copy thereof in a sealed, first-class postage paid
envelope, addressed to the address as shown above, with the U.S. Postal Service at Portland,
Oregon, on the date set forth below.

[]      by causing a full, true, and correct copy thereof to be hand-delivered to the attorney at
the attorney’s last known office address listed above on the date set forth below.

[]     by faxing a full, true, and correct copy thereof to the attorney at the fax number shown
above, which is the last-known fax number for the attorney’s office, on the date set forth below.


                                              DATED this 18th day of __________, 2016.


                                              /s/ Kevin Brague
                                              Kevin C. Brague, OSB No. 050428




 Page 1 – CERTIFICATE OF SERVICE                                                    The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
